The several matters in controversy between the plaintiffs and defendants afford no point necessary to be reported; but a matter of interest arises out of the petition of William Fields, sheriff of Lenoir (400) County, who represents to the court that when the fi. fa. in this case mentioned issued from the county court of Lenoir, and came to his hands as sheriff, he levied the same on the property, consisting of slaves, mules, horses, wagons, etc., sufficient to satisfy the whole amount thereof, to wit, $10,689.69, with costs; that he took the same into his possession, and was holding the same in his hand to answer the exigency of the writ, when he was enjoined from proceeding under the execution, *Page 315 
and he returned the same to the office without raising any money thereon; that the said injunction issued on a fiat made by Judge Shepherd, which required that previously to the issuing thereof the plaintiffs should pay into the office of the county court of Lenoir, where the judgment was, the sum of $7,000, and that the same was done according to the condition. The sheriff (Fields) insists that he is entitled to commissions on the amount thus paid into the clerk's office, and asks the court, if they should be of that opinion, to order the same to be taxed with the costs in the cause.
The petition of William Fields, sheriff of Lenoir, calling to the attention of the court the subject of his commissions for the partial execution of a fi. fa. against complainants has been considered by the Court. It seems that he had made a levy under the fi. fa. when he was prevented from further action by the injunction issuing from the master's office of Lenoir. We are of opinion that the sheriff is entitled to his commissions upon the moneys paid into the office of the clerk of the county court of Lenoir, to wit, upon $7,000, and these commissions should be included in the bill with the other costs in the cause.
The law upon the subject of sheriff's fees (Rev. Code, chap. 102, sec. 21) gives 2 1/2 per cent commissions to that officer upon all moneys collected by him by virtue of any levy, and the like commissions for all moneys that may be paid to the sheriff by the defendant while (401) such precept is in the hands of the sheriff, and after levy. The sum upon which commissions is asked was paid into the office of the court for plaintiff while the precept was in the sheriff's hands, and after a levy. The case is strictly, therefore, within the provisions of the law. That the payment was made under a condition for an injunction does not affect the question at all.
The decree should be for a dissolution of the injunction and for the defendants' debt upon the injunction bond, with costs, including commissions of Sheriff Fields upon the sum of $7,000.
PER CURIAM.                                       Decree accordingly.
Cited: Willard v. Satchwell, 70 N.C. 269; Cannon v. McCape, 114 N.C. 583. *Page 316